IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-40339
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ONESIMO RIOS-LOPEZ,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-96-CR-102-5
                        - - - - - - - - - -
                           April 2, 1998
Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Onesimo Rios-Lopez appeals his conviction and sentence for

being a felon in possession of firearms, in violation of 18

U.S.C. § 922(g)(1).   He challenges the sufficiency of the

evidence; the district court’s exclusion of certain evidence as

hearsay, irrelevant, or inadmissible; and the consideration of

conduct for which Rios was acquitted in determining his guideline

sentencing range.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-40339
                                  -2-

     Rios’ challenge to the sufficiency of the evidence is that

the Government did not prove the possession element of the crime.

See United States v. Ybarra, 70 F.3d 362, 365 (5th Cir. 1995).

This argument lacks merit.    See United States v. Smith, 930 F.2d

at 1081, 1086 (5th Cir. 1991) (evidence sufficient despite joint

occupancy because all weapons, including those in bedroom

apparently occupied by defendant, were conveniently accessible to

defendant).    Viewed in the light most favorable to the

prosecution, the evidence is sufficient to support a finding that

Rios knowingly possessed the firearms.

     Rios argues that he was unfairly prevented from introducing

evidence.   Rios’ proffers one through thirty-four were certified

copies of public documents which Rios contends connected another

possible perpetrator to the residence and provided circumstantial

evidence relevant to show his opportunity and intent to commit

the offense.    Rule 404(b) precludes admission of other crimes

evidence for the purpose of showing the propensity of another to

commit the crime.    As for the other excluded evidence, the

district court did not abuse its discretion in excluding it as

hearsay, irrelevant, or prejudicial.     See United States v.

Reeves, 892 F.2d 1223, 1225 (5th Cir. 1990).

     Rios argues that the district court improperly considered

evidence of his possession of cocaine during the commission of

the firearms offenses because he was acquitted of the count

charging him with possession of the cocaine and because the
                          No. 97-40339
                               -3-

Government failed to demonstrate any connection between the

cocaine and the weapons’ offenses.   “A jury’s verdict of

acquittal does not prevent the sentencing court from considering

conduct underlying the acquitted charge, so long as that conduct

has been proved by a preponderance of the evidence.”   United

States v. Watts, 117 S. Ct. 633, 638 (1997).

     Rios also challenges the sufficiency of the evidence to

support a finding that he possessed the weapons in connection

with a drug-trafficking offense.   This court has held that the

presence of a firearm in the same room as drugs will support

application of U.S.S.G. § 2K21.1(c).   United States v. Condren,

18 F.3d 1190, 1199-1200 (5th Cir. 1994).   The district court’s

finding that the possession of the firearms was connected to a

drug-trafficking offense is not clearly erroneous.   Rios’

challenge to the court’s application of the guidelines lacks

merit.

     AFFIRMED.